Case 4:21-cv-10015-JLK Document 11 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO. 21-cv-10015-JLK

  DANIEL BETANCOURT,

         Plaintiff,

  v.

  IMPACT WINDOWS GROUP, LLC,
  a Florida company,

        Defendant.
  _______________________________________/

          NOTICE OF VIRTUAL DISCOVERY HEARING FOR JUNE 17, 2021

        Defendant Impact Windows Group, LLC. (“Defendant”), by and through its undersigned

 counsel, hereby gives notice of a virtual discovery hearing before Magistrate Judge Jacqueline

 Becerra on June 17, 2021 at 2:00 p.m. Defendant intends to raise the following issues at such

 hearing and submit evidence in support of such issues to the Court at the hearing.

        The Parties dispute the following issues:

        (1) Whether Plaintiff’s answer to Defendant’s Interrogatory 14 is complete;

        (2) Whether Plaintiff must execute a Florida Department of Economic Opportunity

            Release;

        (3) Whether Plaintiff’s responses to Defendant’s Requests for Production Nos. 8, 30, 32,

            33, 34, 36, and 43 are complete and responsive; and

        (4) Whether Plaintiff’s objections to Defendant’s Requests for Production Nos. 48 and 49

            are appropriate.

 Dated: May 27, 2021
Case 4:21-cv-10015-JLK Document 11 Entered on FLSD Docket 05/27/2021 Page 2 of 3

                                                                     CASE NO. 21-cv-10015-JLK


                                              Respectfully submitted,

                                              s/ Paul F. Penichet
                                              Paul F. Penichet, Esq.
                                              Florida Bar No. 899380
                                              Email: paul.penichet@jacksonlewis.com
                                              Tiexin Yang, Esq.
                                              Florida Bar No. 1010651
                                              Email: tiexin.yang@jacksonlewis.com
                                              JACKSON LEWIS P.C.
                                              One Biscayne Tower, Suite 3500
                                              2 South Biscayne Boulevard
                                              Miami, Florida 33131
                                              Tel.: (305) 577-7600

                                              Counsel for Defendant



                      CERTIFICATION OF COUNSEL CONFERRAL

        Pursuant to Local Rule 7.1(a)(3), I hereby certify that the parties conferred multiple times

 in good faith but are unable to resolve the discovery disputes. Specifically, Defendant sent a

 Conferral Letter on April 19, 2021 to initiate the conferral process. Plaintiff served his first

 supplemental responses on April 30, 2021, without addressing any of the deficiencies outlined in

 the Conferral Letter. Counsel for the parties conferred over a conference call on May 4, 2021,

 during which Plaintiff’s counsel agreed to amend certain responses, with some of the issues

 remaining unresolved. Plaintiff served additional supplemental responses on May 11, 2021. On

 May 19, 2021, I emailed Ms. Espino to schedule a call to confer on the remaining issues before

 scheduling a Hearing, but Ms. Espino declined to confer further.

                                                      s/ Tiexin Yang
                                                      Tiexin Yang, Esq.




                                                 1
Case 4:21-cv-10015-JLK Document 11 Entered on FLSD Docket 05/27/2021 Page 3 of 3

                                                                       CASE NO. 21-cv-10015-JLK




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 26, 2021, the foregoing document is being served this

 day on all counsel of record or pro se Parties identified on the attached Service List via electronic

 mail.

                                                  s/ Paul F. Penichet
                                                  Paul F. Penichet, Esq.



                                          SERVICE LIST

                United States District Court for the Southern District of Florida
                          Betancourt v. Impact Windows Group, LLC
                                 CASE NO. 21-cv-10015-JLK

  Monica Espino, Esq.                              Paul F. Penichet, Esq.
  Florida Bar No.834491                            Florida Bar No. 899380
  Email: me@espino-law.com                         Email: paul.penichet@jacksonlewis.com
  Espino Law                                       Tiexin Yang, Esq.
  2655 S. Le Jeune Road, Suite 802                 Florida Bar No. 1010651
  Coral Gables, FL 33134                           E-mail: tiexin.yang@jacksonlewis.com
  Tel.: (305) 704-3172                             JACKSON LEWIS P.C.
                                                   One Biscayne Tower, Suite 3500
  Counsel for Plaintiff                            2 South Biscayne Boulevard
                                                   Miami, Florida 33131
                                                   Tel.: (305) 577-7600
                                                   Fax: (305) 373-4466

                                                   Counsel for Defendant




                                                  2
